PER CURIAM.
Claimant appeals two orders of the judge of industrial claims dated June 17,1977, and August 25, 1978. He raises several points on appeal, only one of which merits our consideration.
Claimant urges that the judge erred in not awarding costs to him since he was successful in gaining benefits. We agree and reverse the orders insofar as they failed to award costs to the claimant. Otherwise, the orders are affirmed, but the cause is remanded for a determination of costs to be awarded claimant, based on such other evidence as may be required.
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur.